ORDER
PER CURIAM:
This matter is before us on appellants’ motion to expedite their appeal from the judgment of the trial court that the one-cent increase in sales tax, Proposition C, is not included in the calculation of total state revenues under Article X, § 18, Mo.Const.
Because the first sentence of the Hancock Amendment, Article X, § 16, excludes those increases in taxes receiving voter approval from the limitations contained in § 18, and Proposition C received such approval, we take judicial notice that there is no justicia-ble controversy between the parties and dismiss the appeal.
All concur.